Citation Nr: 0528781	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  01-09 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
right hip disorder, to include as secondary to service-
connected compartmental syndrome of the lower legs.

2.  Entitlement to service connection for a chronic acquired 
right knee disorder, to include as secondary to service-
connected compartmental syndrome of the lower legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1992 to March 1995.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2001 
rating decision by the Houston, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA), which, in pertinent 
part, denied entitlement to service connection for bilateral 
chronic acquired hip and knee disorders.  In February 2001, 
the Board remanded the claims for a videoconference hearing.  
On his October 2001 Form 9, the veteran limited his appeal to 
service connection for right hip and knee disorders (as 
confirmed by his August 2003 videoconference hearing).  In 
August 2003, the veteran testified at a videoconference 
hearing before a Veterans Law Judge who is no longer employed 
by the Board; a transcript of that hearing is of record.  In 
October 2003, the case was remanded for additional 
development.


This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, in August 2003, the veteran testified at a 
videoconference hearing.  In August 2005 correspondence, he 
was informed that the Veterans Law Judge who conducted his 
hearing was no longer employed by the Board, and was advised 
of his right to have another Board hearing.  In October 2005 
correspondence, the veteran notified the Board of his desire 
to have another videoconference hearing scheduled.  Inasmuch 
as videoconference hearings are scheduled by the RO, the case 
must be remanded for this purpose.  

In light of the foregoing, the case is remanded to the RO for 
the following:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge sitting in Washington, DC.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


